Citation Nr: 0216939	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  97-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for arthritis of the 
right knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1951 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which confirmed a 10 percent 
evaluation for service-connected arthritis of the right 
knee.  

The Board's July 1999 and February 2001 remands provide 
pertinent procedural background for understanding the course 
of this appeal, including the November 1997 rating decision 
granting a separate 10 percent evaluation for instability as 
a residual of an anterior cruciate ligament tear.  The 
appellant did not perfect an appeal as to this evaluation, 
and so the sole issue for appellate review is as stated on 
the title page of this decision.  


FINDING OF FACT

The veteran's right knee degenerative arthritis is confirmed 
by x-ray and is manifested by no more than noncompensable 
limitation of flexion, including during flare-ups and with 
pain on use.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
evaluation for arthritis of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5258, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C.A. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of the 
regulations, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Whereas VA regulations are binding on the 
Board, 38 C.F.R. § 20.101(a) (2002), the Board in this 
decision will apply the regulations implementing the VCAA as 
they pertain to the claim at issue.  

The claim involves a request for an increased evaluation and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
Supp. 2002); 38 C.F.R. § 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In this case, the 
veteran has been informed what evidence is needed to 
substantiate his claim, and he has been told whether it is 
his responsibility to provide the information or evidence, 
or whether VA will obtain it for him.  

In a March 1996 letter, the RO informed the appellant of the 
reasons for the February 1996 decision.  In the January 1997 
statement of the case, the RO told the appellant of the 
criteria for evaluating the disability and the evidence 
considered in evaluating the claim.  At a June 1997 hearing, 
the hearing officer discussed the criteria and the evidence 
need and informed the appellant of what actions the RO would 
undertake on his behalf.  It then issued a November 1997 
supplemental statement of the case discussing the criteria 
for evaluating the disability and what the evidence showed.  
In the July 1999 remand, the Board informed the appellant of 
the need to consider functional loss due to pain as a 
criterion for an increased evaluation.  The September 2000 
and October 2001 supplemental statements of the case listed 
the evidence considered, the legal criteria for evaluating 
the claims, and the analysis of the facts as applied to 
those criteria, thereby informing the appellant of the 
information and evidence necessary to substantiate the 
claims.  In a February 2001 remand and in a May 2002 
internal development memorandum, the Board directed that the 
appellant be asked to identify VA and non-VA sources of 
treatment concerning the right knee, which the Board did by 
an August 2002 letter.  The appellant responded in a 
September 2002 statement that he had received treatment from 
the Miami VA Medical Center.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West Supp. 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  
In response to the Board's development directives, the 
appellant indicated in his September 2002 statement that he 
received treatment from the Miami VA Medical Center.  
Records from that facility covering the period from 1995 to 
the 2002 have been associated with the claims file.  The 
appellant has not identified any other sources of treatment.  
VA has undertaken reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The RO afforded the appellant VA 
examinations in August 1995, October 1997, August 1999, and 
August 2001.  

On appellate review, the Board sees no areas in which 
further development may be fruitful.  The requirements of 
the VCAA have been substantially met by the RO. 

II.  Analysis

During his service, in January 1953, the appellant sustained 
a sprain to the right knee with a diagnosis of a torn 
anterior cruciate ligament.  In September 1953, he reinjured 
the right knee.  The RO established service connection for 
the disability by a February 1954 rating decision and 
assigned a 10 percent evaluation.  That evaluation continued 
through various rating decisions into the early 1990s, 
pursuant to the criteria of Diagnostic Code 5020.  In the 
February 1996 rating decision, from which this appeal 
originated, the RO assigned the 10 percent evaluation 
pursuant to the criteria of Diagnostic Codes 5010 and 5257.  
The November 1997 rating decision bifurcated the disability 
into two separate 10 percent ratings, one under Diagnostic 
Code 5010 for arthritis of the right knee and another under 
Diagnostic Code 5257 for a tear of the anterior cruciate 
ligament of the right knee.  As discussed in the 
Introduction to this decision, the issue for appellate 
review is entitlement to an increased evaluation for 
arthritis of the right knee, currently rated as 10 percent 
disabling, and the Board will not address the rating 
assigned under Diagnostic Code 5257.  

Disability evaluations are determined by the application of 
a schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the 
VA Schedule for Rating Disabilities.  38 C.F.R., Part 4 
(2002).  If the evidence for and against a claim is in 
equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 38 
C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990).  In evaluating the severity of a particular 
disability, it is essential to consider its history. 38 
C.F.R. § 4.1 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991). 

VA clinical and examination records indicate that the 
appellant has arthritis of the right knee.  Degenerative 
changes (arthritis) are evaluated as traumatic arthritis 
(Diagnostic Code 5010), which is evaluated under the 
provisions of Diagnostic Code 5003, degenerative arthritis 
confirmed by x-ray.  The appellant has degenerative changes 
confirmed by x-ray.  Diagnostic Code 5003 provides for 
evaluating a degenerative joint by reference to the codes 
pertinent to limitation of motion.  Limitation of motion of 
the knee is addressed under Diagnostic Codes 5260 
(limitation of flexion) and Diagnostic Code 5261 (limitation 
of extension), with the following criteria:

Under Diagnostic Code 5260 - 
  Flexion limited to 15 
degrees.....................................       30 
percent
  Flexion limited to 30 
degrees.....................................       20 
percent
  Flexion limited to 45 
degrees.....................................       10 
percent
  Flexion limited to 60 
degrees.....................................         0 
percent

Under Diagnostic Code 5261 - 
  Extension limited to 45 
degrees...................................      50 
percent
  Extension limited to 30 
degrees...................................      40 
percent
  Extension limited to 20 
degrees...................................      30 
percent
  Extension limited to 15 
degrees...................................      20 
percent
  Extension limited to 10 
degrees...................................      10 
percent
  Extension limited to 5 
degrees....................................         0 
percent

38 C.F.R. § 4.71a (2002).  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003. 

On physical therapy evaluation in July 1995, the veteran had 
full active and passive range of motion with no effusion, 
but the knee occasionally locked while doing range of 
motion, and locking was accompanied by pain.  On 
VA examination in August 1995, the veteran reported that he 
was not able to exercise because of his knee.  He said that 
he must wear a brace and occasionally used a cane.  Right 
knee flexion was to 80 degrees and extension was to zero 
degrees.  There was pain at the medial meniscus on 
palpation.  There was pain within the intra-articular joint 
surfaces.  There was no significant swelling or deformity.

In a June 1996 VA primary care visit, he was noted to be 
jogging five miles three times a week.  VA clinical records 
in July 1996 revealed right knee motion from 0 to 120 
degrees.  On physical therapy note in August 1996, his 
symptoms were minimal as far as pain and knee mobility, but 
he complained of locking.  It was noted that he swam, played 
tennis, and jogged.  He was advised to take up walking 
instead of jogging.

On VA examination in October 1997, while not reporting the 
specific range of motion findings, the examiner noted an 
"increase in the AP [anterior-posterior] motion of the 
knee."  There was tenderness along the tibial plateau of the 
right knee medially and laterally.  There was minimal 
patellar crepitus with no fluid present.

VA clinical records in February 1999 revealed a mild 
decrease in flexion.  He complained of pain on rotation, 
swelling, and locking, but there was no tenderness, redness, 
or heat.  VA examination August 1999 showed 140 degrees of 
flexion and zero degrees of extension.  In October 2000, the 
veteran had full range of motion on flexion with pain on 
maximal extension when done by the examiner.  There was no 
redness, heat, or swelling.  On orthopedic appointment later 
that month, he complained of pain, but no swelling.  On 
examination, there was no effusion, normal alignment, and 
range of motion from 0 to 130 degrees.  

In February 2001, he continued to play tennis and live a 
"very active life style."  In May 2001, he had full range of 
motion on flexion and extension, and no redness, heat, or 
swelling.  In August 2001, he continued to complain of pain 
and swelling, but, on examination, there was no redness, 
heat, swelling, or tenderness.  He had mildly decreased 
flexion and pain on rotation.

VA examination in August 2001 revealed 135 degrees of 
flexion and zero degrees of extension.  The doctor opined 
that the additional range of motion loss due to pain, 
weakened movement, excessive fatigability, or incoordination 
on use during flare-ups is approximately almost total range 
of motion loss of the knee joint.  The veteran reported that 
the flare-ups occur every two weeks and cause 20 percent 
loss of bodily function.

In January 2002, the right knee was larger than the left 
with possible small effusion.  Knee replacement was 
recommended.

None of this evidence indicates that flexion was limited to 
60 degrees or less, or that extension was limited to 5 
degrees or more.  Therefore, the right knee limitation of 
motion does not meet the requirements for a noncompensable 
evaluation under Diagnostic Codes 5260 and 5261.

Diagnostic Code 5003 provides the basis for the present 10 
percent disability evaluation.  It provides that, when there 
is x-ray evidence of arthritis and noncompensable limitation 
of motion confirmed by satisfactory evidence of painful 
motion, a 10 percent evaluation may be assigned for each 
major joint affected by limitation of motion.  The knee is a 
major joint.  See 38 C.F.R. § 4.45(f) (2002).  Objective 
evidence of limitation of motion, such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, is 
required for the 10 percent rating.  See 38 C.F.R. § 4.71a 
(2002); VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997).  The veteran has 
complaints of pain on motion, and such has been recorded by 
examiners, although evidence of redness, swelling, or muscle 
spasm is lacking.  Thus, the current 10 percent evaluation 
is warranted.

Consideration must be given to whether a higher rating is 
warranted on the basis of additional functional limitation 
due to pain on use or during flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-207 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002).  

It is clear that the veteran does experience flare-ups.  He 
seeks treatment for them.  It is also clear from the record 
that, notwithstanding his flare-ups, his range of motion has 
never been so limited as to warrant a 10 percent evaluation 
under Diagnostic Codes 5260 or 5261.  The maximum functional 
limitation recorded has been 80 degrees of flexion on 
examination in August 1995.  This is not of a level to 
warrant a noncompensable limitation of motion under 
Diagnostic Code 5260.  In order to assign a 20 percent 
rating for limitation of flexion, there would have to be 
some credible, objective evidence that the veteran's flexion 
is limited to 30 degrees on flare-ups.  There is none.

Although the VA examiner in August 2001 opined that the 
veteran would have approximately total loss of range of 
motion of the knee during flare-ups every two weeks, the 
Board finds no support for that opinion in the record, and 
the examiner provided none, other than to note that was what 
the veteran reported.  The medical record does not support 
that report.  The veteran continues to have an active life, 
including playing tennis.

The preponderance of the evidence is against a rating higher 
than 10 percent under Diagnostic Code 5003.

Consideration is also given to Diagnostic Code 5258, 
dislocated semilunar cartilage.  That code provided for a 20 
percent evaluation for dislocated semilunar cartilage with 
frequent episodes of "locking", pain, and effusion into the 
joint.  38 C.F.R. § 4.71a (2002).  Although the record does 
not show that the appellant has dislocated semilunar 
cartilage, he has experienced locking, pain, and possible 
effusion on one occasion.  Because these manifestations of 
disability are stated in the conjunctive in the code, they 
must all exist in order to warrant a 20 percent evaluation 
under Diagnostic Code 5258.  Furthermore, as pain is 
contemplated in the evaluation assigned pursuant to 
Diagnostic Code 5003, a separate evaluation under Diagnostic 
Code 5258 is precluded, as it would entail pyramiding of 
benefits.  See 38 C.F.R. § 4.14 (2002); Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (separate evaluations for the 
same anatomic area may be evaluated under different 
diagnostic codes only if application of those codes evaluate 
different symptomatology).  Therefore, use of Diagnostic 
Code 5258 would not be appropriate.

The record does not reveal that the appellant has ankylosis 
or impairment of the tibia and fibula, thereby precluding 
evaluation under Diagnostic Codes 5256 or 5262, 
respectively.  See 38 C.F.R. § 4.71a (2002).  

The preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee.


ORDER

An evaluation in excess of 10 percent for arthritis of the 
right knee is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

